The majority opinion, in which I concur, is that the recording and indexing of the abstract of judgment against Emma C. Short was in substantial compliance with the Judgment Lien Statute, but I think the majority erred in holding that the real property involved was never the property of the U. F. Short estate. The holding and the reason for same appear in the following excerpt from the opinion by Chief Justice Jones: "At the sale, Emma C. Short had the undoubted right to purchase the property in her own name and in her personal capacity, separate and distinct from the Short estate. The record shows that she did so purchase the property. This follows by reason of the fact that Emma C. Short is in law a distinct juristic person from Emma C. Short, independent executrix under the will of U. F. Short, deceased."
The recording and indexing of the abstract of judgment fixed a lien upon all real estate, or interest therein, in Dallas county, owned by the U. F. Short estate at the time the record was made or subsequently acquired; therefore, the question presented is, Did the Short estate acquire an interest in the real estate as the result of its sale to Mrs. Short by the trustee?
The note secured by the trust deed, under which Mrs. Short purchased, was community property of herself and deceased husband, therefore was liable in her hands for community debts. Article 3661, R.S. 1925. Mrs. Abbott, grantor in the trust deed, having defaulted in payment of the note, Murphy, trustee, at the instance of Mrs. Short, as executrix of the will of her deceased husband, advertised and on July 7, 1927, sold the land, she becoming the purchaser, and thereupon the trustee, for a recited consideration of $4,000 paid by her, executed and delivered a deed conveying the land to her. This sale was made after the abstract of judgment was recorded and indexed, on May 12, 1927, and thereafter on July 30, 1927, Emma C. Short, individually and as independent executrix of the will of U. F. Short, conveyed the land to appellee, the Evangelical Theological College.
As the note against Mrs. Abbott was community property, charged with the community indebtedness of U. F. Short and Emma C. Short, the land purchased at the trustee's sale, although deeded to Mrs. Short individually on the recited consideration of $4,000, became part of the community estate and stood just as did the note, charged with the community indebtedness. Mrs. Short being sole legatee under the will of her husband, and also survivor of the community, it is reasonable to assume, in view of her official duties, that the amount of her bid for the land was applied on the indebtedness secured by the trust deed, for it would have been useless, if not an absurd circumlocution, for her to have paid from her separate funds the amount of the bid to have it immediately returned to her by the trustee. But even if the business was in fact transacted that way, I do not think it was within her power by this method to metamorphose community property, charged with the payment of community debts, into separate property, relieved from such burden. The consideration paid by her for the real estate at the trustee's sale being community property, Mrs. Short held title for the benefit of the estate even under the equitable doctrine of resulting trusts. 26 R.C.L. p. 1214, § 57; Enc. Digest Tex.Reps. 22 p. 784.
It is easy enough to imagine a case in which Emma C. Short would, in law, occupy the position of a distinct juristic person from Emma C. Short, independent executrix, but such is not this case, because, under the facts and applicable rules of law, these personalities are blended, both in interest and in legal responsibility.
Our statutes forbid the purchase by an executor, either directly or indirectly, of any part of the estate of his testator. The reason underlying this sound policy should, in my opinion, be extended to a situation such as the one with which we are dealing. I think a court of equity should say to an independent executor: You will not be permitted to manipulate the affairs of the estate in your own interest to the prejudice of a bona fide creditor. Article 3579, R.S. 1925.
In harmony with these views, I think the judgment of the court below should have been reversed and rendered, foreclosing the judgment lien as sought in appellant's plea in reconvention, with directions to the court below to have issued an order for the sale of the land. *Page 641